Case 1:20-cv-03182-MEH Document 8 Filed 10/30/20 USDC Colorado Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO




Civil Action No. 20-cv-03182-MEH


ARIN VANDERHEYDEN,
            Plaintiff,

      v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
            Defendant.


______________________________________________________________________

                      ANSWER AND JURY DEMAND
______________________________________________________________________

      The Defendant, State Farm Mutual Automobile Insurance Company (hereinafter

“State Farm”), by and through its counsel, Campbell, Wagner, Frazier & Dvorchak, LLC,

hereby submits its Answer and Jury Demand to the Plaintiff’s Complaint.

   FIRST DEFENSE TO INTRODUCTION, PERSONAL JURISDICTION, SUBJECT
        MATTER JURISDICTION, VENUE, AND FACTUAL ALLEGATIONS

      1.     In relation to Paragraph 1 of the Complaint, State Farm is aware that the

Plaintiff is seeking damages and that the Plaintiff believes it breached the insurance

contract and violated C.R.S. § 10-3-1115, 1116, and 1104. State Farm disputes any

allegations of wrongdoing.

      2.     Referring to the allegations contained in Paragraphs 2, 3 and 4, the

Defendant submits that jurisdiction and venue are proper in the United States District

Court for the District of Colorado as explained in the Defendant’s Notice of Removal

filed on October 23, 2020.
Case 1:20-cv-03182-MEH Document 8 Filed 10/30/20 USDC Colorado Page 2 of 13




       3.     Defendant admits to those allegations in Paragraphs 5, 6, and 7.

       4.     Referring to the allegations contained in Paragraphs 8 and 9, the

Defendant admits that it entered into a contract for insurance with the Plaintiff, Policy

Number 285 7164-CO8-06A. The Defendant denies the remaining allegations contained

in Paragraphs 8 and 9.

       5.     Defendant denies those allegations in Paragraph 10.

       6.     Paragraph 11 does not seek a response from Defendant. If it is

determined that a response is required from Defendant, Defendant denies the same.

       7.     Referring to the allegations contained in Paragraph 12, Defendant admits

that at the time of the motor vehicle accident, the Plaintiff’s insurance policy was in full

force and effect.

       8.     Referring to the allegations contained in Paragraph 13, the Defendant

admits that the Plaintiff’s policy of insurance with State Farm contained Underinsured

Motorist Bodily Injury (“UIM”) policy limits of $250,000.00 per person/per occurrence,

subject to the policy’s terms and conditions.

       9.     Referring to the allegations contained in Paragraphs 14, 15, 16, 17, and

18, the Defendant admits that the Plaintiff was involved in a motor vehicle accident on

June 13, 2016. The Defendant further admits that Adam Burtschi was operating the car

involved in the motor vehicle accident with the Plaintiff. The Defendant is without

information sufficient to form a belief as to the truth of the remaining allegations

contained in Paragraphs 14, 15, 16, 17, and 18, and therefore denies the same.

       10.    Referring to the allegations contained in Paragraphs 19, 20, 21, 22, 23,

and 24, the Defendant admits that the Plaintiff was involved in a motor vehicle accident

on February 1, 2019. The Defendant further admits that Ryan Knotts was operating the



                                             2
Case 1:20-cv-03182-MEH Document 8 Filed 10/30/20 USDC Colorado Page 3 of 13




car involved in the motor vehicle accident with the Plaintiff. Further, the Defendant

admits that the Plaintiff sustained some injuries as a result of the February 1, 2019,

accident. The Defendant is without information sufficient to form a belief as to the truth

of the remaining allegations contained in Paragraphs 19, 20, 21, 22, 23, and 24, and

therefore denies the same.

      11.    Defendant admits to the allegations in Paragraph 25, 26, 27, 28, 29, 30,

and 31.

      12.    Referring to the allegations contained in Paragraph 32, Defendant denies.
      13.    Referring to the allegations contained in Paragraph 33, Defendant is

without knowledge and information sufficient to form a belief as to the truth of

allegations, and therefore denies the same.

      14.    Defendant denies the allegations contained in Paragraph 34.

      15.    Referring to the allegations contained in Paragraphs 35, 36, and 37, the

Defendant submits that the documentation sent on February 10, 2020, speaks for itself

and a response is not required from this Defendant. If it is determined that a response

is required, State Farm denies the same.

      16.    Referring to the allegations contained in Paragraph 38, the Defendant

submits that the February 10, 2020, letter speaks for itself and a response is not

required. If it is determined that a response is required, the Defendant denies same.

      17.    Referring to the allegations in Paragraph 39, the Defendant admits same.

      18.    Referring to the allegations in Paragraph 40, the Defendant submits that

the February 19, 2020, letter speaks for itself and a response is not required. If it is

determined that a response is required, the Defendant denies same. Further, the

Defendant denies any allegations of wrongdoing as articulated in Paragraph 40.

      19.    Referring to the allegations contained in Paragraph 41, the Defendant

admits it provided consent to settle, and also admits it mistakenly identified the wrong

party for whom consent was being sought.


                                              3
Case 1:20-cv-03182-MEH Document 8 Filed 10/30/20 USDC Colorado Page 4 of 13




        20.   Referring to the allegations contained in Paragraph 42, the Defendant is

without information sufficient to form a belief as to the truth of the matter asserted and

therefore denies.

        21.   Referring to the allegations contained in Paragraph 43, the Defendant

submits that the February 20, 2020, letter speaks for itself and a response is not

required. If it is determined that a response is required, the Defendant denies same.

        22.   Referring to the allegations contained in Paragraph 44, the Defendant

admits that it provided consent to settle. The Defendant is without information sufficient
to form a belief as to the truth of the remaining allegations contained in Paragraph 44,

and therefore denies same.

        23.   Defendant admits to the allegations in Paragraph 45.

        24.   Referring to the allegations contained in Paragraph 46, the Defendant is

without information sufficient to form a belief as to the truth of the allegations and

therefore denies the same.

        25.   Referring to the allegations contained in Paragraphs 47 and 48, the

Defendant submits that the March 5, 2020, letter speaks for itself and a response is not

required. If it is determined that a response is required, the Defendant denies same.

        26.   Referring to the allegations contained in Paragraphs 49, 50, 52, and 54,

Defendant submits that Plaintiff’s March 19, 2020 letter speaks for itself and a response

is not required. If it is determined that a response is required, the Defendant denies

same.

        27.   Referring to the allegations contained in Paragraph 51, Defendant admits

same.

        28.   Referring to the allegations contained in Paragraph 53, Defendant denies

same.




                                            4
Case 1:20-cv-03182-MEH Document 8 Filed 10/30/20 USDC Colorado Page 5 of 13




       29.     Referring to the allegations contained in Paragraph 55, the Defendant is

without information sufficient to form a belief as to the truth of the matter asserted and

therefore denies same.

       30.     Referring to the allegations contained in Paragraph 56 the Defendant

admits same.

       31.     Referring to the allegations contained in Paragraph 57, the Defendant

submits that the April 2, 2020, letter speaks for itself and a response is not required. If it

is determined that a response is required, the Defendant denies same.
       32.     Referring to the allegations contained in Paragraphs 58 and 59, the

Defendant submits that the April 6, 2020, letter speaks for itself and a response is not

required. If it is determined that a response is required, the Defendant denies same.

       33.     Referring to the allegations contained in Paragraph 60, the Defendant

admits same.

       34.     Referring to the allegations contained in Paragraph 61, the Defendant

denies.

       35.     Referring to allegations contained in Paragraphs 62, and 63, the

Defendant submits that the April 17, 2020, letter speaks for itself and a response is not

required. To the extent the Plaintiff asserts that a ‘breakdown’ of the offer was not

provided by State Farm, the Defendant denies that allegation.

       36.     Referring to the allegations contained in Paragraph 64, the Defendant

submits that the April 20, 2020, letter speaks for itself and a response is not required. If

it is determined that a response is required, the Defendant denies same.

       37.     Referring to the allegations contained in Paragraph 65, the Defendant is

without information sufficient to form a belief as to the truth of the matter asserted and

therefore denies same.




                                              5
Case 1:20-cv-03182-MEH Document 8 Filed 10/30/20 USDC Colorado Page 6 of 13




       38.     Referring to the allegations contained in Paragraph 66, the Defendant

submits that the April 28, 2020, letter speaks for itself and a response is not required. If

it is determined that a response is required, the Defendant denies same.

       39.     Referring to the allegations contained in Paragraphs 67 and 68, the

Defendant submits that the April 29, 2020, letter speaks for itself and a response is not

required. If it is determined that a response is required, the Defendant denies same.

       40.     Defendant denies the allegations contained in Paragraphs 69 and 70.

       41.     Referring to the allegations contained in Paragraphs 71, 72, 74, and 76,
the Defendant submits that the May 6, 2020, letter speaks for itself and a response is

not required. If it is determined that a response is required, the Defendant denies same.

       42.     Referring to the allegations contained in Paragraph 73, the Defendant

admits same.

       43.     Referring to the allegations contained in Paragraph 75, the Defendant

denies same.

       44.     Referring to the allegations contained in Paragraph 77, the Defendant

denies that it did not respond to the Plaintiff. The Defendant admits that, at the time, it

did not request a medical authorization from the Plaintiff.


       45.     Referring to the allegations contained in Paragraph 78, the Defendant

submits that the May 14, 2020, letter speaks for itself and a response is not required. If

it is determined that a response is required, the Defendant denies same.


       46.     Referring to the allegations contained in Paragraph 79, the Defendant

submits that the May 20, 2020, letter speaks for itself and a response is not required. If

it is determined that a response is required, the Defendant denies same.




                                             6
Case 1:20-cv-03182-MEH Document 8 Filed 10/30/20 USDC Colorado Page 7 of 13




       47.    Referring to the allegations contained in Paragraph 80, the Defendant

submits that the June 15, 2020, letter speaks for itself and a response is not required. If

it is determined that a response is required, the Defendant denies same. Further, the

Defendant denies that it had previously failed to respond as alleged.


       48.    Referring to the allegations contained in Paragraph 81, the Defendant

submits that the June 15, 2020, letter speaks for itself and a response is not required. If

it is determined that a response is required, the Defendant denies same. Further, the

Defendant denies the allegations of delay, and allegations that State Farm had failed to

respond.


       49.    Referring to the allegations contained in Paragraph 82, the Defendant

submits that the June 22, 2020, letter speaks for itself and a response is not required. If

it is determined that a response is required, the Defendant denies same.


       50.    Referring to the allegations contained in Paragraph 83, the Defendant

submits that the June 23, 2020, letter speaks for itself and a response is not required. If

it is determined that a response is required, the Defendant denies same.


       51.    Referring to the allegations contained in Paragraphs 84, and 85, the

Defendant denies same.


       52.    Referring to the allegations contained in Paragraphs 86, 87, and 88, the

Defendant submits that the June 29, 2020, letter speaks for itself and a response is not

required. If it is determined that a response is required, the Defendant denies same.




                                            7
Case 1:20-cv-03182-MEH Document 8 Filed 10/30/20 USDC Colorado Page 8 of 13




       53.     Referring to the allegations contained in Paragraph 89, the Defendant

admits same.


       54.     Referring to the allegations contained in Paragraph 90, the Defendant

admits that it can obtain an independent medical examination of the Plaintiff, or request

additional records pursuant to the terms of the policy of insurance.


       55.     Defendant denies the allegations contained in Paragraph 91.


       56.     Referring to the allegations contained in Paragraph 92, the Defendant

submits that the July 14, 2020, letter speaks for itself and a response is not required. If it

is determined that a response is required, the Defendant denies same.


       57.     Referring to the allegations contained in Paragraph 93, the Defendant

submits that the July 14, 2020, letter speaks for itself and a response is not required. If it

is determined that a response is required, the Defendant denies same. Further,

Defendant denies that it failed to respond to the Plaintiff, and denies that its

explanations were ‘unreasonable’ as alleged.


       58.     Referring to the allegations contained in Paragraphs 94, and 95, the

Defendant submits that the August 7, 2020, letter speaks for itself and a response is not

required. If it is determined that a response is required, the Defendant denies same.

Further, Defendant denies that it failed to respond to the Plaintiff, and denies that its

explanations were ‘unreasonable’ as alleged.




                                              8
Case 1:20-cv-03182-MEH Document 8 Filed 10/30/20 USDC Colorado Page 9 of 13




        59.    Referring to the allegations contained in Paragraph 96, Defendant admits

that it provided Plaintiff with a certified copy of Plaintiff’s insurance policy on August 18,

2020, but denies that this was the first time that Defendant had sent such a copy to

Plaintiff.

        60.    Referring to the allegations contained in Paragraphs 97, 98, 99, 100, 101,

and 102, Defendant denies same.

        61.    Referring to the allegations contained in Paragraph 103, Defendant admits

that it uses the advertising slogan “like a good neighbor.”

        62.    Referring to the allegations contained in Paragraph 104, a response is not

required from the Defendant. If it is determined that a response is required, the

Defendant denies same.

                   FIRST DEFENSE TO FIRST CLAIM FOR RELIEF
               (Breach of Contract – Underinsured Motorist Coverage)

        63.    Referring to Paragraph 105, Defendant admits and denies as set forth in

this Answer.

        64.    Referring to the allegations contained in Paragraph 106, the Defendant

admits that the Plaintiff had automobile insurance with the Defendant, which included

UM/UIM benefits subject to the terms and conditions of the Policy. The Defendant

denies the remaining allegations contained in Paragraph 106.

        65.    Referring to the allegations contained in Paragraphs 107, Defendant

admits that the parties disagree as to the damages for which Plaintiff is entitled to

recover under his UM/UIM policy.

        66.    Referring to the allegations contained in Paragraph 108, the Defendant

denies same.



                                              9
Case 1:20-cv-03182-MEH Document 8 Filed 10/30/20 USDC Colorado Page 10 of 13




       67.    Referring to the allegations contained in Paragraph 109, the Defendant

admits the Plaintiff sustained some injury in the subject motor vehicle accidents. The

Defendant, however, continues to deny the nature, cause and extent of Plaintiff’s

injuries and damages.

       68.    Referring to the allegations contained in Paragraphs 110, 111, 112, 113,

114, 115, 116, 117, 118, and 119 (including all subparts),

                     FIRST DEFENSE TO SECOND CLAIM FOR RELIEF
                         (Bad Faith Breach of Insurance Contract)

       69.    Referring to the allegations contained in Paragraph 120, Defendant admits

and denies as set forth above.

       70.    Referring to the allegations contained in Paragraphs 121, 122, 123, 124,

125, and 126 (including all subparts), Defendant denies same.

                       FIRST DEFENSE TO THIRD CLAIM FOR RELIEF
                      (Violation of C.R.S. §§ 10-3-1115, 1116, and 1104)

       71.    Referring to Paragraph 1(second), Defendant admits that Plaintiff’s

insurance policy with State Farm had UM/UIM limits of $250,000 per person/per

occurrence, and the policy speaks for itself.

       72.    Referring to the allegations contained in Paragraph 2(second), the

Defendant submits that the provisions of C.R.S. §10-3-1115, speak for themselves and

a response is not required from this Defendant.

       73.    Referring to the allegations contained in Paragraph 3(second), 4(second -

including all subparts), 5(second) and 6(second), Defendant denies.

       74.    All other allegations not specifically admitted are denied.




                                            10
Case 1:20-cv-03182-MEH Document 8 Filed 10/30/20 USDC Colorado Page 11 of 13




                                     SECOND DEFENSE

         That the Plaintiff may have failed to mitigate his damages, if any, by taking such

reasonable steps under the circumstances as would reduce his injuries and damages, if

any; and any damages resulting from the Plaintiff’s failure to take such reasonable steps

cannot be recovered.

                                       THIRD DEFENSE

         That the Plaintiff’s non-economic damages, if any, are limited by C.R.S. § 13-21-

102.5.

                                     FOURTH DEFENSE

          That this Defendant is entitled to setoff of any amounts previously paid to the

Plaintiff and of the underlying liability limits of the tortfeasor.

                                       FIFTH DEFENSE

         Plaintiff’s claims for damages are barred or reduced to the extent such damages

were not proximately caused by the accident at issue, and to the extent such injuries

were caused by prior and/or subsequent events for which Defendant is not responsible.

                                       SIXTH DEFENSE

         That the Plaintiff’s recovery of any benefits under the State Farm insurance

policy at issue is subject to and limited by all of the terms, conditions, limitations and

exclusions of said policy, including but not limited to, applicable policy limits and/or limits

of liability, setoffs and primacy conditions.

                                     SEVENTH DEFENSE

         That the Plaintiff’s claims for payment of insurance benefits under the State Farm

insurance policy may be barred by conditions precedent, including failure to comply with




                                                11
Case 1:20-cv-03182-MEH Document 8 Filed 10/30/20 USDC Colorado Page 12 of 13




the policy’s cooperation clause and/or failure to fulfill his duties in the event of loss as

specified in the policy. Specifically, and upon information and belief, the Plaintiff did not

provide supporting documentation of the Plaintiff’s alleged lost wages.

       WHEREFORE, the Defendant State Farm Mutual Automobile Insurance

Company prays for judgment in its favor, costs, expert witness fees, and such other and

further relief as the Court deems just and proper.

 THE DEFENDANT DEMANDS THAT THE MATTERS HEREIN JOINED BE TRIED TO
                             A JURY


              Respectfully submitted this 30th day of October, 2020.

                                   By: s/      Rebecca K. Wagner
                                       Rebecca K. Wagner (CO Bar No. 33473)
                                       Campbell, Wagner, Frazier & Dvorchak, LLC
                                       5251 DTC Parkway, Suite 350
                                       Greenwood Village, Colorado 80111
                                       (303) 831-5990
                                       Email: rwagner@cwfd-law.net
                                       Attorney for Defendant




                                             12
Case 1:20-cv-03182-MEH Document 8 Filed 10/30/20 USDC Colorado Page 13 of 13




                             CERTIFICATE OF SERVICE

     I hereby certify that on this 30th day of October, 2020, I presented the foregoing
ANSWER AND JURY DEMAND to the Clerk of the Court for filing and uploading to the
CM/ECF system which will send notification to all counsel of record.



                                        s/ Robert A. Zahradnik-Mitchell
                                        Robert A. Zahradnik-Mitchell




                                          13
